Citation Nr: 1200329	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-45 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 25, 2008 for a grant of service connection for posttraumatic stress disorder, to include as due to clear and unmistakable error in January 1993 and September 2005 rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel
INTRODUCTION

The Veteran served on active military duty from November 1966 to November 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure, was raised by the Veteran at the May 2011 Board hearing.  The issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On June 19, 1992, the RO received the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  In an unappealed January 1993 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the basis that he did not have the required diagnosis of PTSD. 

3.  A January 21, 2004 VA medical record contained a diagnosis of PTSD based upon allegations of rocket attacks at Tan Son Nhut Air Base, Vietnam.

4.  On September 13, 2004, the RO received the Veteran's petition to reopen his claim for entitlement to service connection for PTSD.

5.  In an unappealed September 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the basis that there was no verified stressor. 

6.  VA received the Veteran's petition to reopen his claim of entitlement to service connection for PTSD on July 25, 2008. 

7.  In 2008, the RO associated with the claims file existing and relevant service department records that verified the rocket attacks at Tan Son Nhut Air Base, Vietnam, while the Veteran was stationed there.  


CONCLUSION OF LAW

The requirements for an effective date of January 21, 2004, but no earlier, for the award of service connection for PTSD, based on reconsideration of January 1993 and September 2005 rating decisions, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.156, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the claim for an earlier effective date, VA's duty to notify has either has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records (SPRs), VA medical records, and identified private medical records have been obtained.   Additionally, the Veteran provided testimony at a May 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Regarding the clear and unmistakable error (CUE) portion of the claim, VCAA provisions are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (noting that VCAA provisions are inapplicable to CUE claims); see also Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA provisions do not apply where a claim is seeking a decision regarding the distribution of benefits under chapter 55, not entitlement to benefits under chapter 51); Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (stating that VCAA provisions are inapplicable to waiver of recovery of overpayment claims because Chapter 53 contains its own notice provisions).  

The Veteran claims that he is entitled to an earlier effective date because the evidence contained in the claims file at the time of the January 1993 and September 2005 rating decisions indicates that he was entitled to PTSD.  The Veteran thus asserts that CUE was made in denying his claim in both of those rating decisions.  Alternatively, he argues that he is entitled to an effective date earlier than the one assigned in the December 2008 rating decision.  The Board notes that the Veteran appeared to argue at a September 2009 RO hearing that he filed a claim for PTSD in 1975.  A review of the 1975 claim, however, indicates that the Veteran only claimed service connection for hearing loss.  Accordingly, the first claim relevant to this appeal was filed in June 1992.

On June 19, 1992, the RO received the Veteran's claim for entitlement to service connection for PTSD.  In an August 1992 submission, the Veteran stated that he served with the 616 Military Airlift Support Squadron at Tan Son Nhut Air Base, Vietnam.  He stated that he worked the day shift upon arrival, but asked to work the night shift because the base was receiving rockets and mortars, mostly during the night, and he would not be getting sleep then anyway.  He also described a recurrent memory of loading a particularly badly burned soldier on a plane.  Of record were the Veteran's SPRs noting that he served with the above-noted squadron at Tan Son Nhut Air Base, Vietnam, from September 1968 to September 1969.  

Private medical records dated from 1983 to 1990 indicate that the Veteran sought treatment for psychiatric conditions.  A May 1983 private record noted that the Veteran was guilt-ridden regarding the war.  There were symptoms of depression and anxiety.  A March 1990 private record diagnosed PTSD and indicated the Veteran was being treated for alcohol dependence.  An October 1992 VA examination was conducted.  The examiner diagnosed generalized anxiety disorder with depressive features.  The examiner noted the Veteran's alleged burned soldier stressor, but found that it was "not considered to be a recurrent and intrusive, distressing recollection of events."  

In a January 1993 rating decision, the RO denied service connection based on the lack of a PTSD diagnosis.  The RO acknowledged that a March 1990 medical record indicated the presence of PTSD symptoms, but stated that it gave more weight to the VA examination report which found that the proper diagnosis was generalized anxiety disorder with depressive features.  The Veteran did not appeal this rating decision.  

On September 13, 2004, the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD.  He reiterated his recurring memory of the badly burned soldier.  Of record at this time were the above-noted private records and VA examination.  Newly of record were lay statements noting the Veteran's current psychiatric condition and VA medical records dated in 2003 and 2004.  In a January 2004 VA medical record, the Veteran reported rocket attacks at the base he was stationed at in Vietnam from 1968 to 1969.  The examiner provided a diagnosis of chronic PTSD based on the Veteran's reported events.  VA records dated in March, June, and August 2004 also provided diagnoses of PTSD.  

In a September 2005 rating decision, the RO reopened, but denied the claim, stating that the evidence did not show the condition was incurred in or aggravated by service.  The RO stated that there was no diagnosis of PTSD and that the burned soldier stressor could not be verified.  The Veteran did not appeal this decision.

On July 25, 2008, the Veteran filed another request to reopen a claim of entitlement to service connection for PTSD.  In an October 2008 report of contact, it was noted that the Veteran reported rocket attacks at Tan Son Nhut while he was stationed there.  In a November 2008 submission, the Veteran reiterated his service with the 616 Military Airlift Support Squadron at Tan Son Nhut Air Base, Vietnam, rocket attacks at that base, and his stressor regarding the badly burned soldier.  Newly associated with the claims file were Air Force historical records showing attacks on bases in Vietnam from 1961-1973.  Those records were dated in 1979 and showed attacks at Tan Son Nhut during the time that the Veteran was stationed there.  A November 2008 VA examination diagnosed PTSD.  In a December 2008 rating decision, the RO granted service connection, noting that because the Veteran asserted attacks at Tan Son Nhut, it was able to verify that those attacks occurred while the Veteran was serving there.  

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met.  38 C.F.R. § 3.156(c).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Here, service department records, Air Force historical records showing attacks at Tan Son Nhut Air Base, were associated with the claims file in 2008.  The records are relevant because they document attacks at the Air Base while the Veteran was stationed there, thus verifying one of the stressors he alleged in his original June 1992 claim.  It is that stressor upon which the RO granted service connection in 2008.  These records were in existence at the time of the Veteran's claim because they were created in 1979.  Additionally, the Veteran provided sufficient information for VA to identify and obtain the records at the time of the original June 1992 claim because the claims file contained his allegations of rocket attacks at Tan Son Nhut Air Base and contained SPRs which indicated the dates he was stationed at Tan Son Nhut, Vietnam.  Thus, upon receipt of these records in 2008, the RO should have reconsidered the Veteran's claim, rather than requiring the submission of new and material evidence.  

A grant of service connection based on reconsideration of a claim creates a substantially different effective date than a grant of service connection based on claim reopened by the submission of new and material evidence.  The effective date for a claim granted based on the submission of new and material evidence is the later of the date of the claim to reopen and the date of entitlement.  38 C.F.R. § 3.400(q).  The effective date for a claim granted based on reconsideration is the later of the date of the previously decided claim and the date that entitlement arose.  38 C.F.R. § 3.156(c)(3). 

Thus, the applicable date of claim is June 19, 1992, the date the Veteran filed his original claim for entitlement to service connection for PTSD.  The date of entitlement is the date that all the requirements of entitlement to service connection for PTSD were met.  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).  A diagnosis of PTSD was first made in a private medical record dated in March 1990.  But a diagnosis of PTSD based on an inservice stressor was not made until a January 21, 2004 VA medical record.  In that record, the Veteran reported rocket attacks and the diagnosis was made based on his reported events.  The March 1990 private medical record did not provide any information regarding the stressor upon which the PTSD diagnosis was based.  Because the Veteran asserted several stressors, this cannot form the basis for the grant of service connection.  Thus the date of entitlement is January21, 2004.  Accordingly, the appropriate effective date for the grant of service connection for PTSD is January 21, 2004, the later of the date of the original claim and the date of entitlement.  

The Board notes that the Veteran asserted CUE in the 1993 and 2005 rating decisions.  A CUE claim is based on error in a final rating decision.  38 C.F.R. § 3.104(a) (2011).  Because official, relevant service department records were received in 2008, however, neither rating decision was final.  Accordingly, the CUE claim is not viable and the Board has not addressed it herein.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports an effective date of January 21, 2004, but no earlier.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An effective date for a grant of service connection for PTSD of January 21, 2004, but no earlier, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


